IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00255-CV

            IN THE INTEREST OF K.V. AND P.Z.B., CHILDREN



                             From the 74th District Court
                              McLennan County, Texas
                              Trial Court No. 2015-331-3


                             ABATEMENT ORDER

       On January 30, 2015, the Department of Family and Protective Services brought

suit to terminate Appellant M.B.’s parental rights to P.Z.B. On February 6, 2015, M.B.

filed in the trial court a request for a court-appointed attorney and an affidavit of financial

condition. Although the order is not included in the appellate record, the trial court

appears to have appointed Patrick Brady to represent M.B. in this matter. The final

hearing was conducted on July 19, 2016. On July 20, 2016, the trial court sent a letter

memorandum to the parties explaining the trial court’s decision and findings in this case.

The final order of termination was not signed until November 9, 2016.

       On August 5, 2016, M.B. filed in the trial court a motion to terminate counsel of

record on appeal. M.B. stated that he was “invok[ing] his right to terminate Counsel
Patrick Brady as appellate counsel of record in this case, and his right to proceed pro se

in the matter.” M.B. asserted that he wanted the trial court to terminate Brady as his

attorney of record because there was a direct conflict of interest and irreconcilable

difference in their attorney/client relationship. On September 19, 2016, the trial court

signed an order granting M.B.’s motion and discharging and relieving Patrick Brady of

all duties in this matter.

        M.B. filed a pro se notice of appeal on August 5, 2016, appealing the termination

of his parental rights. On December 7, 2016, this Court notified M.B. that his docketing

statement and brief were overdue. On December 29, 2016, M.B. filed motions for

extension of time to file his docketing statement and opening brief.1 M.B. states that he

requests an extension of time because he cannot afford counsel at this time and needs

time to hire an attorney or to be appointed an attorney.

        If M.B. is indigent, he has a statutory right to appointed counsel. TEX. FAM. CODE

ANN. § 107.013(a). If the trial court has already determined that M.B. is indigent under

section 107.013, M.B. is presumed to remain indigent for the duration of the suit and any

subsequent appeal. Id. § 107.013(e). Accordingly, we abate this cause to the trial court

for a hearing to determine whether M.B. is indigent or presumed to remain indigent

during this appeal, in which case the trial court shall appoint counsel for M.B.




1The motions do not contain proof of service. However, to expedite this matter, we implement Appellate
Rule 2 to suspend Rule 9.5’s proof-of-service requirement for these documents only. All future filings by
M.B. shall comply with Rule 9.5.
In the Interest of K.V. and P.Z.B.                                                                Page 2
        The trial court shall conduct the hearing within 14 days after the date of this order.

The trial court clerk and court reporter shall file supplemental records within 14 days of

the date of the hearing.




                                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed January 18, 2017
Do not publish




In the Interest of K.V. and P.Z.B.                                                      Page 3